241 S.W.3d 836 (2007)
Jason JEFFERSON, Appellant,
v.
DANIELE RODGERS HOTEL, LLC and Division of Employment Security, Respondent.
No. ED 89889.
Missouri Court of Appeals, Eastern District, Division Four.
December 18, 2007.
Jason Jefferson, St. Louis, MO, for Appellant.
Daniele Rodgers Hotel, LLC, Clayton, MO, Shelly A. Kintzel, Matthew R. Heeren, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jason Jefferson (hereinafter, "Employee") appeals pro se from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), finding he left work voluntarily without good cause attributable to his work or employer and denying him unemployment compensation benefits. Employee raises one point on appeal, claiming the Commission acted in excess of its authority in that it failed to make the required findings that Employee was ineligible for benefits.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).